DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Tittle
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claims are directly to an interposer and electronic package, please, revise.
The following title is suggested: INTERPOSER AND ELECTRONIC PACKAGE.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “array of conductive lines, claim 1, line 9, and a second cable electrically coupled to the pads in the third array of pads, claim 12” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claim 12 is objected to because of the following informalities:
Regarding claim 12, the limitation of “a second cable electrically coupled to the pads in the third array of pads.” Is not understood because none of the figures that shows that limitations. Please, clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macdougall (U.S. 2013/0045611) hereafter Macdougall, cited in the record in view of Trucco (U.S. 2006/0065432) hereafter Trucco.
As to claim 16, Macdougall discloses an electronic package (104) as shown in figure 1, comprising:
a motherboard (102, para-0016);
a first interposer (122) over the motherboard (102);
a first die (120) electrically coupled to the first interposer;
a second interposer (132) over the motherboard, 
a second die (130) electrically coupled to the second interposer; and
a cable (140 or 150) attached between the first interposer (122) and the second interposer (132), wherein the cable (140 or 150) provides a communication pathway between the first die (120) and the second die (130) that does not pass through the motherboard (102).
Macdougall does not specifically disclose the first interposer and the second interposer both comprise embedded heaters.
	Trucco teaches a self-reflowing PCB as shown in figures 1-9 comprising an interposer (44) comprised embedded heaters (14).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Trucco employed in the interposer of Macdougall in order to allows and attain a self-reflowing process for simultaneously soldering multiple electronic components to said PCB face.
Regarding claim 17, Macdougall as modified by Trucco discloses the cable (140 or 150) is a flexible cable (144, 154, para-0023).
Regarding claim 20, Macdougall as modified by Trucco teaches the embedded heaters (14) comprise a plurality of zones.
Regarding claim 21, Macdougall as modified by Trucco discloses a first end (141) of the cable is attached to the first interposer (122) between the first die (120) and the first interposer, and wherein a second end (142) of the cable is attached to the second interposer (132) between the second die and the second interposer.
Regarding claim 22, Macdougall as modified by Trucco discloses a first end (141) of the cable is attached to an array of pads (166) on the first interposer (122) that is adjacent to the first die, and wherein a second end (142) of the cable is attached to an array of pads (166) on the second interposer (132) that is adjacent to the second die.
Regarding claim 23, Macdougall as modified by Trucco discloses the first  and second dies (120, 130) are processor dies (para-0018+).
Regarding claim 24, Macdougall as modified by Trucco discloses the cable (144 or 154) provides signaling speeds of 50GHz or greater (para-0024).
Regarding claim 25, Macdougall as modified by Trucco discloses the cable (144 or 154) is an optical cable (para-0023).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (‘359) cited in the record in view of Trucc
As to claim 1, Kim discloses an interposer (20) as shown in figures 1-3, comprising:
an interposer substrate (28);
an array of pads (50, 54 connected to the bumps) on a first surface of the interposer substrate (28);
a plurality of vias (see figure 2) through the interposer substrate,
wherein each via is electrically coupled to one of the pads (50, 64) in the array of pads;
a plurality of I/O signal traces (47) embedded in the interposer substrate; and
a first cable (38) over the first surface interposer substrate (28), the first cable comprising: an array of conductive lines (58) along the first cable, wherein conductive lines proximate to a first end of the cable are electrically coupled to pads in the array of pads (50, 54).
Kim does not specifically disclose the interposer comprise embedded heating elements.
	Trucco teaches a self-reflowing PCB as shown in figures 1-9 comprising an interposer (10 or 44) comprised embedded heaters (14).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Trucco employed in the interposer of Macdougall in order to allows and attain a self-reflowing process for simultaneously soldering multiple electronic components to said PCB face.
As to claims 2-3, Kim as modified by Trucco discloses the first cable (38) is a flexible cable and is between the pads and the first surface of the interposer.
As to claim 8, Kim discloses an interposer (20) as shown in figures 1-3, comprising:
an interposer substrate (28);
a first array of pads (left side 50, 54) on a first surface of the interposer substrate;
a plurality of vias (not label, see figure 2) through the interposer substrate, wherein each via is electrically coupled to one of the pads in the first array of pads;
a plurality of I/O signal traces (47-49) embedded in the interposer substrate;
a second array of pads (middle side 50, 54) on the first surface of the interposer substrate, wherein pads in the second array of pads are electrically coupled to pads in the first array of pads through conductive traces embedded in the interposer substrate; and
a first cable (38) electrically coupled to the second array of pads.
Kim does not specifically disclose the interposer comprise embedded heating elements.
	Trucco teaches a self-reflowing PCB as shown in figures 1-9 comprising an interposer (10 or 44) comprised embedded heaters (14).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Trucco employed in the interposer of Macdougall in order to allows and attain a self-reflowing process for simultaneously soldering multiple electronic components to said PCB face.
As to claim 9, Kim discloses the first cable (38) is a flexible cable.
As to claim 11, Kim as modified by Trucco further comprising: a third array of pads (right side 50, 54) on the first surface of the interposer substrate (28), wherein pads in the third array of pads are electrically coupled to pads in the first array of pads through conductive traces embedded in the interposer substrate.
As to claims 13-14, Kim as modified by Trucco discloses the first cable (38) is electrically coupled to the second array of pads by an electrical-to-optical converter die, and the first cable is an optical cable.
As to claim 15, Kim as modified by Trucco teaches the plurality of heating elements (14) comprises a first zone of heating elements proximate to the pads in the first array of pads, and a second zone of heating elements proximate to the pads in the second array of pads, and wherein the first zone and the second zone are independently operated.

Claims 5-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Trucco, and further in view of Macdougall (U.S. 2013/004561 1).
Regarding claim 5, Kim as modified by Trucco discloses all of the limitations of claimed invention except for a second cable over a second surface of the interposer substrate, wherein the second cable comprises an array of conductive lines along the second cable, wherein the conductive lines proximate to a first end of the second cable are electrically coupled to vias through the interposer substrate.
Macdougall teaches an electrical module package as shown in figures 1-2 comprising a second cable (150) over a second surface (the right side) of the interposer substrate (122), wherein the second cable (150) comprises an array of conductive lines along the second cable, wherein the conductive lines proximate to a first end of the second cable are electrically coupled to vias (para-0027) through the interposer substrate.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Macdougall employed in the interposer of Kim as modified by Trucco in order to provide electrical connections for communication paths.
Regarding claims 6-7, Kim as modified by Trucco and Macdougall teaches the first cable (140) and the second cable (150) are offset from each other, or the first cable and the second cable extend away from the same edge of the array of pads (1660).	
Regarding claim 12, Kim as modified by Trucco discloses all of the limitations of claimed invention except for a second cable electrically coupled to the pads in the third array of pads.
Macdougall teaches an electronic module package as shown in figure 1 comprising for a second cable (150) electrically coupled to the pads in the third array of pads.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Macdougall employed in the interposer of Kim in order to provide electrical connections for communication paths.

Claim(s) 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Trucco as applied to claims above, and further in view of Blair et al. (U.S. 2011/0121922) cited in the record, hereafter Blair.
	Regarding claims 4, 10, Kim as modified by Trucco discloses all of the limitations of claimed invention except for the flexible cable comprises a polyamide sheet.
	Blair teaches a flexible interconnect cable for an electronic assembly as shown in figures 1-5 comprising the flexible cable (100) comprises a polyamide sheet, para-0047.
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Blair employed in the interposer of Kim as modified by Trucco in order to provide an excellent flexibility for the cable.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macdougall in view of Trucco as applied to claims above, and further in view of Blair et al. (U.S. 2011/0121922) cited in the record, hereafter Blair.
	Regarding claim 18, Kim as modified by Trucco discloses all of the limitations of claimed invention except for the flexible cable comprises a polyamide sheet.
	Blair teaches a flexible interconnect cable for an electronic assembly as shown in figures 1-5 comprising the flexible cable (100) comprises a polyamide sheet, para-0047.
	It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Blair employed in the interposer of Macdougall as modified by Trucco in order to provide an excellent flexibility for the cable.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848